REYNOLDS, P. J.
This case was argued and submitted to us along with the case of Alfred C. F. Meyer v. Clara P. Bobb, ante, p. 685'. The points involved in it are practically as in that case, with this difference: That the cause was tried before the court without a jury and at the conclusion of it the learned trial judge announced that he had gone over the case and examined the proofs and did not find that there was any substantial difference in favor of the plaintiff between the case tried by his Honor, Judge Shields (that is the case of Meyer v. Bobb), and this case, and he concludes: “In cases where I find myself in doubt I think I ought to follow the decision of a co-ordinate branch of this court. The judgment will therefore be for the defendant.”
In the light of this frank statement by the learned trial judge we feel warranted in holding that this case should take the same course as the case of Meyer v. Bobb, supra, and for the reasons there given.
Accordingly it is ordered that the judgment of the circuit court in this cause be reversed and the cause remanded with directions to that court to enter up judgment declaring the taxbills, with interest thereon at the rate of eight per cent per annum from November 22, 1909, the date of demand, until the date of such judgment, together with the costs of the action, to be a lien upon and as such to be enforced against the respective pieces of real estate described in plaintiff’s petition, and it is so ordered.
Nortoni and Allen, JJ., concur.